SUPREME COURT OF PENNSYLVANIA
                        COMMITTEE ON RULES OF EVIDENCE

                                      FINAL REPORT1

                              Revision of Comment to Pa.R.E. 902

       On June 12, 2017, effective November 1, 2017, upon recommendation of the
Committee on Rules of Evidence, the Court ordered the revision of the Comment to
Pa.R.E. 902. The purpose of this revision is to alert readers that certain self-
authenticating records may also require proof of identification. Under the Rules of
Evidence, certificates evidencing a prior criminal record are self-authenticating under
Pa.R.E. 902(4). See also 42 Pa.C.S. § 5328, 42 Pa.C.S. § 6103, and 75 Pa.C.S. §
6501. However, self-authenticating certificates fulfill only part of the requirement for
proving a prior criminal conviction. Under case law, the proponent has the burden of
proving: 1) a prior conviction is authentic (i.e., with a self-authenticating certificate); and
2) the person against whom it is sought to be admitted is the same person reflected on
the certificate. Commonwealth v. Boyd, 344 A.2d 864 (Pa. 1975).




1
    The Committee’s Final Report should not be confused with the official Committee
Comments to the rules. Also note that the Supreme Court does not adopt the
Committee’s Comments or the contents of the Committee’s explanatory Final Reports.